     Case 2:19-cv-02501-WBS-AC Document 27 Filed 04/27/20 Page 1 of 3

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   KEVIN W. DUNIGAN,                         No. 2:19-cv-2501 WBS-AC
                    Plaintiff,
13                                            Court of Appeals No. 20-15723
     v.                                       ORDER
14
     CALIFORNIA DEPARTMENT OF
15   CORRECTIONS AND REHABILITATION,
     et al.,
16                  Defendants.

17

18                                ----oo0oo----
19              This matter is before the court on referral from the
20   Ninth Circuit for the limited purpose of determining whether in
21   forma pauperis status should continue for defendant on appeal or
22   whether the appeal is frivolous or taken in bad faith.             For the
23   following reasons, the court finds that the appeal is frivolous.
24              In screening plaintiff’s complaint under 28 U.S.C.
25   1915A(a), Magistrate Judge Allison Claire found that the
26   allegations in the complaint failed to present plausible factual
27   allegations or legally coherent theories of liability
28
                                          1
     Case 2:19-cv-02501-WBS-AC Document 27 Filed 04/27/20 Page 2 of 3

1    establishing a claim for relief.         As Judge Claire pointed out,

2    the complaint named ninety-six defendants, including individuals

3    and both private and government entities; spanned over one

4    hundred pages, not including exhibits; and appeared to be a

5    jumble of multiple other filings.         The complaint did not state

6    any claims against any of the defendants. Instead it was

7    comprised primarily of citations to various statutes, rules, and

8    Bible verses.

9               To the extent the complaint made any allegations, they

10   were rambling, nearly incomprehensible accusations of a far-

11   reaching conspiracy by “homosexual liberals” to subject plaintiff

12   to psychological abuse for “the purposes of gas lighting

13   plaintiff’s mental stability” and to punish him “for not

14   accepting their criminal homosexual lifestyle” because of

15   “plaintiff’s own personal religious fundamental beliefs against

16   homosexuality.”

17              Plaintiff also made general allegations that former and

18   current governors Brown and Newsom conspired with California

19   Department of Corrections and Rehabilitation administration to

20   arbitrarily deny his inmate appeals and prevent him from going to
21   the law library so that he is unable to reveal political

22   corruption and “in order to give the media time to abuse the

23   subliminal messaging system too [sic] gain access in the . . .

24   new universal Christ Kingdom although the media’s prime intent is

25   to aid the plight of the corrupt homosexual liberal democratic

26   progressive movement.”
27              Plaintiff appeared to go on to allege that he is the

28   sovereign ruler of the universal Christ Kingdom and that these
                                          2
     Case 2:19-cv-02501-WBS-AC Document 27 Filed 04/27/20 Page 3 of 3

1    actions are an attempt to take over his throne, and that there

2    have been attempts to murder him by housing him “with gay inmate

3    operatives.”

4               Accordingly, Judge Claire recommended that the

5    complaint be dismissed as legally frivolous.        Judge Claire also

6    recommended that the dismissal be without leave to amend because,

7    given the nature of plaintiff’s claims, there was no way for

8    plaintiff to amend to state a claim upon which could be granted

9    and leave to amend would be futile.       (Docket No. 18).     This court

10   agreed and adopted the Magistrate Judge’s Findings and

11   Recommendations in full.     (Docket No. 22).

12              For the foregoing reasons, this court concludes that

13   plaintiff’s appeal is frivolous and that forma pauperis status

14   should not continue for defendant on appeal.        A copy of this

15   Order shall be delivered by the Clerk of this court to the Clerk

16   of the United States Court of Appeals for the Ninth Circuit.

17              IT IS SO ORDERED.

18

19   Dated:   April 24, 2020

20
21

22

23

24

25

26
27

28
                                          3
